Case 2:16-cr-00066-PA Document 492-3 Filed 02/05/20 Page 1 of 33 Page ID #:14503




                           EXHIBIT B
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page28,
                                                              2 of
                                                                Page
                                                                   33 1Page
                                                                        of 111
                                                                            ID #:14504




                                    No. 17-50192

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



                         UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

                                          v.

                                  LEROY BACA,

                                Defendant-Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                Honorable Percy Anderson, District Judge Presiding

                         APPELLANT’S OPENING BRIEF



                                       BENJAMIN L. COLEMAN
                                       COLEMAN & BALOGH LLP
                                       1350 Columbia Street, Suite 600
                                       San Diego, California 92101
                                       Telephone: (619) 794-0420

                                       Attorneys for Appellant Leroy Baca
Case 2:16-cr-00066-PA
         Case: 17-50192,Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                          Filed 02/05/20
                                                    DktEntry:
                                                         Page 28,
                                                                3 Page
                                                                  of 33 52
                                                                         Page
                                                                           of 111
                                                                               ID #:14505




 his rebuttal summation with Rhambo’s comments thereby adding to the prejudice,

 as they were the last arguments that the jurors heard. Zapata v. Vasquez, 788 F.3d

 1106, 1122-23 (9th Cir. 2015); United States v. Sanchez, 659 F.3d 1252, 1261 (9th

 Cir. 2011); United States v. Mitchell, 172 F.3d 1104, 1111 (9th Cir. 1999).

            Finally, the prosecution’s case was far from overwhelming, as the first

 jury, which also requested a readback of Rhambo’s testimony, RT 2120 (Dec. 12,

 2016), deadlocked 11-1 for acquittal. At the first trial, the jury was allowed to

 hear Mr. Baca’s response to Rhambo. These circumstances again demonstrate that

 the erroneous exclusion of the evidence was not harmless. Thompson, 37 F.3d at

 454 (error not harmless where defendant allowed to introduce evidence at first

 trial resulting in hung jury and evidence then excluded at second trial); see

 Paguio, 114 F.3d at 935; Schuler, 813 F.2d at 982.

 III. The district court erroneously empaneled an anonymous jury under
 United States v. Sanchez, 74 F.3d 562 (5th Cir. 1996) and United States v.
 Wecht, 537 F.3d 222 (3d Cir. 2008), requiring reversal of all counts of
 conviction.

            A. Introduction and standard of review

            The district court held prior trials where LASD officials were

 defendants in related cases and did not use an anonymous jury, but, over Mr.




                                           36
Case 2:16-cr-00066-PA
         Case: 17-50192,Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                          Filed 02/05/20
                                                    DktEntry:
                                                         Page 28,
                                                                4 Page
                                                                  of 33 53
                                                                         Page
                                                                           of 111
                                                                               ID #:14506




 Baca’s objection, it used an anonymous jury in his case.14 The district court

 reasoned that the case involved a conspiracy of law enforcement officers, Mr.

 Baca likely had connections to officers with the ability to access jurors’ privation

 information, ER 1-2, and two jurors had expressed apprehension about access to

 private information in prior trials. ER 332. The order also stated that Mr. Baca

 was alleged to have interfered with the judicial process, the charges carried

 potential 5-10 years of imprisonment, and there had been media coverage. ER 2.

             The district court erred by empaneling an anonymous jury, particularly

 under the reasoning in United States v. Sanchez, 74 F.3d 562 (5th Cir. 1996) and

 United States v. Wecht, 537 F.3d 222 (3d Cir. 2008). This Court has stated that

 abuse of discretion review applies, United States v. Shryock, 342 F.3d 948, 971

 (9th Cir. 2003), but has not been presented with the argument that an anonymous

 jury implicates First Amendment concerns thereby making a de novo standard

 more appropriate. See Wecht, 537 F.3d at 234. Furthermore, after Shryock, an en

 banc panel decided United States v. Hinkson, 585 F.3d 1247, 1260 (9th Cir. 2009)

        14
              At a December 1, 2016 hearing before the first trial, the district court
 announced its intention to use an anonymous jury, and defense counsel expressed
 his concerns that the parties would not receive the names of the jurors and it would
 have a prejudicial effect on the jurors. ER 332-34. The government then filed a
 request for an anonymous jury, to which Mr. Baca objected. CR 180. Mr. Baca
 renewed his objection at the beginning of the first trial, ER 328-29, and again
 before the second trial. ER 293-94.

                                           37
Case 2:16-cr-00066-PA
         Case: 17-50192,Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                          Filed 02/05/20
                                                    DktEntry:
                                                         Page 28,
                                                                5 Page
                                                                  of 33 54
                                                                         Page
                                                                           of 111
                                                                               ID #:14507




 (en banc), which explained that a mixed question of law and fact requiring

 “judgment about the values that animate legal principles,” such as the anonymous

 jury inquiry, favors more independent appellate review. Under either standard,

 reversal is required, as the district court made legal errors in its analysis and its

 application of the anonymous jury standard was illogical and without support in

 inferences that could be drawn from the facts in the record. Id. at 1261-62; see

 Taylor v. Maddox, 366 F.3d 992, 1001 (9th Cir. 2004).

            B. There was error under Sanchez and Wecht

            An anonymous jury is “an unusual measure” that must be supported by

 “strong” justifications. Shryock, 342 F.3d at 971. Sanchez and Wecht demonstrate

 that the requisite strong justifications did not exist in this case.

            In Sanchez, 74 F.3d at 564-65, the district court used an anonymous jury

 for the trial of an officer who threatened to arrest prostitutes to coerce them to

 engage in sex acts. The district court relied on “the potential fears of jurors

 adjudicating the guilt or innocence of a police officer” and stated there was

 nothing “more frightening to the populous than having a rogue cop on their

 hands.” Id. The Fifth Circuit reversed, as nothing showed that the defendant

 would attempt to harm the jurors, and the “decision erroneously rested on the

 ‘mere allegations or inferences of potential risk.’” Id. at 565.

                                            38
Case 2:16-cr-00066-PA
         Case: 17-50192,Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                          Filed 02/05/20
                                                    DktEntry:
                                                         Page 28,
                                                                6 Page
                                                                  of 33 55
                                                                         Page
                                                                           of 111
                                                                               ID #:14508




            In Wecht, the Third Circuit reversed a district court’s attempt to empanel

 an anonymous jury for the high-profile corruption trial of Dr. Cyril Wecht, the

 well-known coroner for Allegheny County, Pennsylvania. The district court

 reasoned that an anonymous jury would prevent the media from harassing the

 jurors, but the Third Circuit held that the “prospect that the press might publish

 background stories about the jurors is not a legally sufficient reason to withhold

 the jurors’ names from the public.” Wecht, 537 F.3d at 240. The Third Circuit

 explained that even though the case involved a prominent defendant, the district

 court’s explanation “amount[ed] to the sort of ‘conclusory and generic’ finding

 that we have held to be insufficient to overcome the presumption of openness.”

 Id. The district court in Wecht also reasoned that friends or enemies of the

 defendant may seek to influence the jurors, but the Third Circuit again found this

 explanation conclusory and explained that such “reasoning would justify

 anonymity in virtually every jury trial, whether or not it attracts media attention,

 since almost all defendants have friends and enemies who might be inclined to

 influence jurors.” Id. at 241. The Third Circuit rejected the district court’s other

 similar reasoning as “speculation” and explained that disclosing the names of the

 jurors actually diminishes the possibility of juror bias or tampering because it

 enhances the ability to investigate such matters. Id. at 241-42.

                                           39
Case 2:16-cr-00066-PA
         Case: 17-50192,Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                          Filed 02/05/20
                                                    DktEntry:
                                                         Page 28,
                                                                7 Page
                                                                  of 33 56
                                                                         Page
                                                                           of 111
                                                                               ID #:14509




            The showing here was as deficient, if not more deficient, than the ones

 in Sanchez and Wecht. Unlike Sanchez, there was no allegation that Mr. Baca had

 engaged in any violence against members of the public. Although Mr. Baca had

 been retired for three years, the district court speculated that he was “likely” to

 have connections to deputies with the ability to access private information. It was

 pure speculation that current LASD personnel would seek to help a retired sheriff

 in such a manner, similar to the speculation in Wecht, and the district court did not

 explain what information could be accessed that private investigators or the

 government could not access in any case. The fact that perhaps two out of

 hundreds of potential jurors expressed unspecified concerns at other trials is not

 cause for an anonymous jury. As Wecht commented, if that were the standard,

 every trial in the land would be by an anonymous jury.

            The district court reasoned that Mr. Baca was charged in a conspiracy to

 obstruct justice that included hiding an informant and intimidating a FBI agent,

 but the informant was in the custody of the LASD, serving over 400 years for

 violent crimes, and was isolated for a short time in 2011 after it was determined

 that a cell phone, with pictures of drugs, had been smuggled into him. The

 informant was later produced to the FBI, as were hundreds of thousands of

 documents in response to the federal investigation, and the indictment itself

                                           40
Case 2:16-cr-00066-PA
         Case: 17-50192,Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                          Filed 02/05/20
                                                    DktEntry:
                                                         Page 28,
                                                                8 Page
                                                                  of 33 57
                                                                         Page
                                                                           of 111
                                                                               ID #:14510




 alleged that the brief conspiracy terminated by at least September 2011, six years

 before the trial. The asserted intimidation of the FBI agent also occurred six years

 earlier and did not involve any violence; deputies approached the agent and stated

 that they would seek an arrest warrant for her violation of state law. Mr. Baca

 immediately informed the U.S. Attorney that no such arrest would be sought.

            The relevant standard is whether the defendant participated in a group

 with the capacity to harm jurors, Shryock, 342 F.3d at 971, and nothing in the

 record supported such a finding. The conspiracy charge did not justify an

 anonymous jury, as the relevant factor considers whether the defendant was

 involved with “organized crime,” a term covering violent gangs like the Mexican

 Mafia, not any purported “organized” conspiracy. Shryock, 342 F.3d at 971-72.

 The charges were not for violent crimes, or even civil rights violations, and related

 to an interview and a short-lived conspiracy occurring six years before the trial, a

 brief period in Mr. Baca’s 50-year career. The civil rights charges in Sanchez

 were far worse, as that defendant was accused of raping five women by using his

 authority to make arrests to effectuate the sexual assaults.

            The district court stated that there was the potential for a lengthy

 sentence, but the charges were lower level Class C and D felonies, 18 U.S.C. §

 3559(a), with Guidelines far below the range of sentences that would justify an

                                           41
Case 2:16-cr-00066-PA
         Case: 17-50192,Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                          Filed 02/05/20
                                                    DktEntry:
                                                         Page 28,
                                                                9 Page
                                                                  of 33 58
                                                                         Page
                                                                           of 111
                                                                               ID #:14511




 anonymous jury. See Shryock, 342 F.3d at 972 (sentences of 25 years to life).

 Indeed, the government had offered Mr. Baca a deal for 0-6 months in custody.

 The district court’s “finding” was thus based on a misunderstanding of the

 governing standard. Once again, if the penalty range in this case could justify an

 anonymous jury, then virtually every federal criminal case would be by

 anonymous jury given the current state of federal sentencing laws and the

 flexibility given to prosecutors to proliferate charges through multiple counts.

            The district court mentioned that the case had attracted publicity, which

 could lead to harassment of jurors. Wecht rejected such a generalized rationale.

 Wecht, 537 F.3d at 240 and n.34. Furthermore, despite several earlier publicized

 trials in related cases without anonymous juries, the district court did not cite a

 single incident where a juror was harassed by anyone -- the defendants, other

 LASD personnel, or the press. If an anonymous jury can be employed for the trial

 of a retired Sheriff on charges that he briefly engaged in non-violent conduct

 several years earlier, then it can be employed in virtually any case.

            Finally, the district court at least erred by failing to disclose the

 identities of the jurors to counsel, hampering the ability to select a jury. Sanchez,

 74 F.3d at 565. A “name and address open countless avenues of . . . out-of-court

 investigation.” Smith v. State of Illinois, 390 U.S. 129, 131 (1968). With the

                                            42
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page28,
                                                              10Page
                                                                of 33 59Page
                                                                         of 111
                                                                             ID #:14512




  internet, a name can reveal much more than the limited information disclosed

  during voir dire, which is not always accurate. See Warger v. Shauers, 135 S. Ct.

  521 (2014). Disclosing the jurors’ identities to counsel could not have resulted in

  juror intimidation.

            C. The error was structural and otherwise requires reversal

            Mr. Baca contends that the error in empaneling an anonymous jury was

  structural and therefore requires automatic reversal of all counts of conviction. As

  explained in Wecht, 537 F.3d at 234 n.23 and 239, an anonymous jury implicates

  both the First Amendment right to public access and a defendant’s Fifth and Sixth

  Amendment rights. As a result, it is similar to the right to a public trial, see

  Presley v. Georgia, 558 U.S. 209, 213 (2010); Waller v. Georgia, 467 U.S. 39

  (1984), which is a structural error that requires automatic reversal. United States

  v. Withers, 638 F.3d 1055, 1063 (9th Cir. 2011). Furthermore, errors related to

  jury selection are not typically amenable to harmless error analysis. See

  Crittenden v. Chappell, 804 F.3d 998, 1002-03 (9th Cir. 2015); United States v.

  Annigoni, 96 F.3d 1133, 1144-44 (9th Cir. 1996) (en banc). Accordingly, this

  Court should hold that an anonymous jury error requires automatic reversal.

            Even if not structural, Sanchez supports reversal because the “defendant

  has a right to a jury of known individuals not just because information such as was

                                            43
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         10/25/2017,
                                 492-3
                                     ID: 10631812,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page28,
                                                              11Page
                                                                of 33 60Page
                                                                         of 111
                                                                             ID #:14513




  redacted here yields valuable clues for purposes of jury selection, but also because

  the verdict is both personalized and personified when rendered by 12 known

  fellow citizens.” Sanchez, 74 F.3d at 565. As in Sanchez, the anonymous jury

  question was not close. Furthermore, the first jury deadlocked 11-1 for acquittal,

  and the second jury deliberated over the course of three days. Thus, the evidence

  was far from overwhelming, an important factor in the harmless error analysis,

  United States v. Leal-Del Carmen, 697 F.3d 964, 976 (9th Cir. 2012); United States

  v. Velarde-Gomez, 269 F.3d 1023, 1036 (9th Cir. 2001) (en banc),15 and defense

  counsel may have found at least one juror who would have voted for a different

  result in this close case had he not been hampered in his jury selection. United

  States v. Kohring, 637 F.3d 895, 906 (9th Cir. 2011).

  IV. Under this Court’s common law and supervisory powers, the district
  court erred by refusing Mr. Baca’s request for an Allen charge and declaring
  a mistrial at the first trial, thereby requiring dismissal of Counts 1-2;
  alternatively, retrial on Counts 1-2 violated the Double Jeopardy Clause.

             A. Introduction and standard of review

             Mr. Baca proceeded to a first trial on Counts 1-2 in December of 2016.

  Closing arguments concluded during the afternoon of the tenth day of trial, and the

        15
              This Court has also recognized this principle in habeas corpus cases,
  where the defendant has the burden of proving prejudice under a more difficult
  standard. Kennedy v. Lockyer, 379 F.3d 1041, 1056 and n.18 (9th Cir. 2004); see
  Wharton v. Chappell, 765 F.3d 953, 978 (9th Cir. 2014).

                                           44
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          01/29/2018,
                                 492-3ID: Filed
                                          10742286,
                                                02/05/20
                                                      DktEntry:
                                                          Page49,
                                                                12 Page
                                                                   of 33 1Page
                                                                           of 144
                                                                                ID #:14514




                                     No. 17-50192

             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE NINTH CIRCUIT


                            UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

                                            v.

                                     LEROY BACA,
                                             Defendant-Appellant.


               APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                      DISTRICT COURT NO. CR 16-66-PA

                   GOVERNMENT’S ANSWERING BRIEF




   NICOLA T. HANNA                           BRAM M. ALDEN
   United States Attorney                    Assistant United States Attorney
                                             Criminal Appeals Section
   LAWRENCE S. MIDDLETON
   Assistant United States Attorney          1000 United States Courthouse
   Chief, Criminal Division                  312 North Spring Street
                                             Los Angeles, CA 90012
                                             Telephone: (213) 894-3898
                                             Email: bram.alden@usdoj.gov

                                             Attorneys for Plaintiff-Appellee
                                             UNITED STATES OF AMERICA
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              13Page
                                                                of 33 79Page
                                                                         of 144
                                                                             ID #:14515




  that defendant made false statements to the FBI—a charge not even

  prosecuted during the first trial. As explained in Part III.B.4 & n.2,

  supra, the government made multiple other changes at the second trial

  and introduced substantial evidence of defendant’s guilt. On the record

  as a whole, any error was harmless, see Torres, 794 F.3d at 1063-64,

  particularly when amplified by the plain-error standard.

  C.    The District Court Did Not Prejudicially Abuse Its
        Discretion by Withholding Juror Names

        The district court empaneled a jury using a procedure in which

  jurors were identified by number rather than name. (ER 332.)

  Information about jurors was not otherwise limited: all prospective

  jurors filled out a questionnaire and were subject to voir dire. (Id.) The

  court explained before defendant’s first trial that juror names would be

  withheld because “at least two” jurors in “at least two” of the trials of

  defendant’s co-conspirators expressed a “fear of intimidation” based on

  “the nature of the[] charges” and the “ties to law enforcement.” (ER

  334.) Before the second trial, the court issued written findings

  supporting its decision to withhold juror names. (CR 350, ER 1-2.)

        To safeguard against any prejudice, the district court instructed

  all potential jurors that its “standard practice is not to use juror names”


                                          60
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              14Page
                                                                of 33 80Page
                                                                         of 144
                                                                             ID #:14516




  but to instead identify jurors based on the last five digits of their juror

  badge numbers. (GER 2-4.) The court advised that in the “age of social

  media,” it used numbers “to protect jury privacy, to protect the integrity

  of the system and to ensure that both sides receive a fair trial.” (GER 3-

  4.) This procedure, the court admonished, “has nothing to do with the

  issues in this case and has nothing to do with the guilt or innocence of

  the defendant.” (Id.)

        1.     Standard of Review

        The decision “to empanel an anonymous jury is entitled to

  deference and is subject to abuse-of-discretion review.” United States v.

  Shryock, 342 F.3d 948, 970-71 (9th Cir. 2003); United States v.

  Thornton, 1 F.3d 149, 154 (3d Cir. 1993) (appellate court “must be

  ‘particularly deferential’ to the district court’s ‘substantial discretion’ to

  empanel an anonymous jury”).

        2.     The District Court’s Findings Justified Withholding
               Juror Names

        An anonymous jury is permissible so long as “(1) there is a strong

  reason for concluding that it is necessary to enable the jury to perform

  its factfinding function, or to ensure juror protection; and (2) reasonable

  safeguards are adopted by the trial court to minimize any risk of


                                          61
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              15Page
                                                                of 33 81Page
                                                                         of 144
                                                                             ID #:14517




  infringement upon the fundamental rights of the accused.” Shryock,

  342 F.3d at 971. The court “should make its decision based on the

  totality of the circumstances,” including:

        (1) the defendants’ involvement with organized crime; (2) the
        defendants’ participation in a group with the capacity to
        harm jurors; (3) the defendants’ past attempts to interfere
        with the judicial process or witnesses; (4) the potential that
        the defendants will suffer a lengthy incarceration if
        convicted; and (5) extensive publicity that could enhance the
        possibility that jurors’ names would become public and
        expose them to intimidation and harassment.

  Id. The list is “neither exclusive nor dispositive.” Id.

        The district court found that all of the Shryock factors, and others,

  supported an anonymous jury. (ER 1-2.) Defendant was “alleged to

  have engaged in an organized criminal conspiracy in which [he] had the

  ultimate power and decision-making authority”; “defendant [was]

  extremely likely to have present connections to law-enforcement officers

  with the ability to access jurors’ private information”; jurors had

  articulated safety concerns at two co-conspirators’ trials; defendant

  allegedly “interfered with the judicial process and witnesses by hiding a

  federal informant, disobeying a federal writ for testimony, tampering

  with witnesses, and intimidating federal officers”; if convicted,

  defendant would be exposed to “a lengthy period of incarceration”; and


                                          62
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              16Page
                                                                of 33 82Page
                                                                         of 144
                                                                             ID #:14518




  defendant’s case had “attracted publicity” and was likely to be closely

  followed by the media, which enhanced the risk of juror “intimidation

  and harassment.” (Id.) The court also found that the anonymous jury

  would protect defendant’s right to a fair trial and the integrity of the

  judicial process and would “ensure that the jurors [were] not exposed to

  the litigation history of the case.” (ER 2.)

        Under abuse-of-discretion review, defendant must establish that

  the district court’s findings were clearly erroneous, i.e., “illogical,

  implausible, or without support in inferences that may be drawn from

  the facts in the record.” Hinkson, 585 F.3d at 1263. In evaluating those

  findings, this Court considers both “evidence available at the time the

  district court empaneled the anonymous jury, and all relevant evidence

  introduced at trial.” Shryock, 342 F.3d at 971. Defendant makes no

  argument that the district court clearly erred, and no such argument

  would be viable.

        Defendant takes issue with the finding that he was likely to have

  connections to officers with the ability to access jurors’ private

  information (AOB 40), but that finding was eminently reasonable.

  Defendant spent decades working for LASD, served as sheriff for 15



                                          63
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              17Page
                                                                of 33 83Page
                                                                         of 144
                                                                             ID #:14519




  years, and had commanded 18,000 employees. (GER 8.) His

  subordinates obstructed justice at his direction, including by conducting

  surveillance on FBI agents, following Agent Marx to her home, and

  using a GPS tracker to monitor their fellow deputy. (GER 367-70.)

  That law-enforcement officers would have an enhanced capacity to

  track jurors and that defendant was likely to have retained LASD

  connections was plausible, logical, and supported by the record and

  common sense. The court’s concern was magnified by jurors’ prior

  reports of privacy and safety fears during co-defendants’ trials. (ER

  1.)11

          Defendant also appears to contest the district court’s findings that

  he was charged with having overseen an organized criminal conspiracy

  that obstructed justice and interfered with the judicial process. (See ER

  1-2; AOB 40.) But those findings were a straightforward reading of the




          Defendant claims that only two prior jurors expressed fears
          11

  (AOB 37, 40), but the district court’s finding was that fears were
  expressed at two prior trials (ER 1, 334). The court did not say how
  many jurors raised concerns. Defendant also claims that juror concerns
  were “unspecified,” (AOB 40), but the court made clear that concerns
  were related to “safety” and “defendant’s co-conspirators’ ability to
  access [jurors’] private information” (ER 1).


                                          64
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              18Page
                                                                of 33 84Page
                                                                         of 144
                                                                             ID #:14520




  indictment (ER 427-41), and the accuracy of the charges was confirmed

  at trial: defendant, whose department was plagued by allegations of

  violent civil-rights abuses, conspired to hide an informant from the FBI,

  ignored a court order to produce the informant to the grand jury,

  impeded the cooperation of an LASD deputy, threatened to arrest an

  FBI agent, and demanded that the federal government drop its

  investigation or prepare to “gun up” for battle. That defendant and his

  18,000 subordinates operated under color of law does not undercut the

  conclusion that he “participated in a group with the capacity to harm

  jurors.” (AOB 41.)

        The finding that defendant faced a potentially “lengthy period of

  incarceration” (ER 2) was also correct. Defendant’s aggregate statutory

  maximum sentence was 20 years, and his guidelines range was 41-51

  months. 18 U.S.C. §§ 371, 1001, 1503(b)(3). (GER 655.)12 There is no

  threshold sentence necessary to permit the use of an anonymous jury;



         Although he attempts to downplay the severity of his crimes,
        12

  defendant operated as if he were above the law, committing “a gross
  abuse of public trust” that “undermined public confidences in law
  enforcement generally.” (GER 655-62.) See Foley v. Connelie, 435 U.S.
  291, 299 (1978) (“Clearly the exercise of police authority calls for a very
  high degree of judgment and discretion, the abuse or misuse of which


                                          65
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              19Page
                                                                of 33 85Page
                                                                         of 144
                                                                             ID #:14521




  the “potential” for “lengthy incarceration” is merely one of the “neither

  exclusive nor dispositive” factors. Shryock, 342 F.3d at 971. Thus, the

  district court did not “misunderstand[] … the governing standard”

  (AOB 42), let alone clearly err.

        The significant media attention commanded by this case (ER 2)

  further justified the use of an anonymous jury. Shyrock, 342 F.3d at

  971. Whether or not jurors were harassed at the trials of defendant’s

  subordinates (AOB 42), the court plausibly found that publicity

  surrounding the trial of the man at the very top of the conspiracy

  enhanced “the possibility” of juror harassment and intimidation. Id.

  (emphasis added). That a “‘name and address open countless avenues

  of … investigation’” (AOB 42 (quoting Smith v. Illinois, 390 U.S. 129,

  131 (1968))—a proposition exponentially truer in the internet age—is

  precisely the point. Smith recognized that defendants may be entitled

  to names and addresses of government witnesses for cross-examination.




  can have serious impact on individuals.”); United States v. Castro-
  Ponce, 770 F.3d 819, 823 (9th Cir. 2014) (“Obstruction of justice is a
  serious charge[.]”).


                                          66
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              20Page
                                                                of 33 86Page
                                                                         of 144
                                                                             ID #:14522




  390 U.S. at 130-31. Anonymous juries safeguard jurors from

  comparable investigation.

        The court also “took reasonable precautions” to ensure that

  defendant was not prejudiced by use of an anonymous jury. Shryock,

  342 F.3d at 972. Just as in Shryock, the court “instructed the jury that

  the reason for their anonymity was to protect their privacy,” “that the

  use of anonymous juries was commonplace,” and that “the reasons for

  the use of such a jury here had nothing to do with [defendant’s] guilt or

  innocence.” Id. at 972-73. (GER 2-4.) Indeed, the court here went

  further, telling jurors that numerical identification was its “standard

  practice” and would “protect the integrity of the system” and “ensure

  that both sides receive a fair trial.” (Id.)

        The two out-of-circuit cases defendant cites do not advance his

  position. (AOB 37 (citing United States v. Sanchez, 74 F.3d 562 (5th

  Cir. 1996) and United States v. Wecht, 537 F.3d 222 (3d Cir. 2008).)

  Under plain-error review, defendant’s reliance on out-of-circuit

  authorities reveals the emptiness of his claim. See United States v.

  Liew, 856 F.3d 585, 596 (9th Cir. 2017) (plain error requires “clear or

  controlling authority”). Moreover, defendant’s precedents are readily



                                          67
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              21Page
                                                                of 33 87Page
                                                                         of 144
                                                                             ID #:14523




  distinguishable. In Sanchez, the defendant was a “renegade policeman”

  who acted alone; there was no organized conspiracy, “no evidence that

  [the defendant] had attempted to interfere with the judicial process or

  witnesses,” and “no indication that jurors in th[e] case would be

  subjected to … extensive publicity.” 74 F.3d at 563, 565. In Wecht, a 2-

  1 panel majority held that media intervenors had a First Amendment

  right13 to juror names where a county coroner was indicted for “us[ing]

  his public office … for private financial gain”; the defendant was not

  alleged to have participated in a criminal conspiracy; there was nothing

  “unusual about [the] case”; and the district court’s decision was based

  principally on “assertions that [the defendant] offered in opposition to

  jury anonymity.” 537 F.3d at 224, 240-42.

        Here, in a case that attracted substantial publicity, defendant was

  one of the nation’s most powerful law-enforcement officers when he

  directed a conspiracy to obstruct justice. “An obstruction of justice




        13To the extent defendant suggests that he had a First
  Amendment right to juror names (see AOB 37), that unpreserved claim
  is reviewed for plain error, if at all, see United States v. Mak, 683 F.3d
  1126, 1133 (9th Cir. 2012), and is not supported by Wecht’s recognition
  that media-intervenors may have such a right, 537 F.3d at 233.


                                          68
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              22Page
                                                                of 33 88Page
                                                                         of 144
                                                                             ID #:14524




  charge, particularly one involving jury tampering, has always been a

  crucial factor” supporting the use of an anonymous jury, United States

  v. Vario, 943 F.2d 236, 240 (2d Cir. 1991), and courts have upheld the

  use of anonymous juries in similar and less compelling circumstances

  than those here, see, e.g., United States v. Brown, 303 F.3d 582, 601-03

  (5th Cir. 2002) (state insurance commissioner convicted of making false

  statements to the FBI in connection with public-corruption scheme);

  United States v. Dakota, 197 F.3d 821, 827 (6th Cir. 1999) (defendants

  charged with paying and receiving kickbacks). Withholding juror

  names was well within the district court’s discretion.

        3.     Withholding Juror Names Was Harmless

        Even where a district court errs by empaneling an anonymous

  jury, reversal requires a showing of prejudice. United States v. White,

  698 F.3d 1005, 1017 (7th Cir. 2012). None of the structural-error cases

  defendant cites (AOB 43) involved anonymous juries, and no case holds

  that the improper selection of an anonymous jury falls into the “highly

  exceptional category” of structural errors, United States v. Davila, 133

  S. Ct. 2139, 2149 (2013). The alleged error here was harmless in light

  of the substantial evidence of defendant’s guilt and the district court’s



                                          69
Case 2:16-cr-00066-PA
         Case: 17-50192,
                      Document
                         01/29/2018,
                                 492-3
                                     ID: 10742286,
                                         Filed 02/05/20
                                                    DktEntry:
                                                        Page49,
                                                              23Page
                                                                of 33 89Page
                                                                         of 144
                                                                             ID #:14525




  instructions to the jury regarding the use of juror numbers. That the

  first jury deadlocked 11-1 in favor of acquittal (AOB 44) confirms

  harmlessness, because the first jury was also selected anonymously (ER

  328-29).

  D.    The District Court Did Not Abuse Its Discretion by
        Declaring a Mistrial When the First Jury Was Deadlocked

        Defendant’s first trial ended with a hung jury, following two days

  of jury selection, eight days of evidence and argument, and four days of

  deliberations. (ER 316-17, 547; CR 192, 194, 206, 208, 209, 210, 211;

  GER 861-95.) Before he was retried, defendant unsuccessfully moved to

  dismiss Counts One and Two on double-jeopardy grounds. (ER 288-91.)

        The mistrial was precipitated by a note from Juror No. 12 on the

  afternoon of the fourth day of deliberations. The juror requested to

  meet with the court “regarding an issue in the deliberation room.” (ER

  519.) With both parties present, the court consulted with the juror,

  admonishing her not to reveal “how the jury stands[,] numerically or

  otherwise.” (ER 519-522.) Despite that admonishment, Juror No. 12

  claimed that “one specific juror” was not following the jury instructions

  because “he admits that there’s doubt and yet is deciding one way,” and




                                          70
Case 2:16-cr-00066-PA
           Case: 17-50192,
                       Document
                           05/07/2018,
                                  492-3ID:Filed
                                           10864621,
                                                02/05/20
                                                      DktEntry:
                                                         Page 64,
                                                                24 of
                                                                   Page
                                                                      33 1Page
                                                                           of 69ID #:14526




                                     No. 17-50192

                  IN THE UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



                          UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

                                            v.

                                    LEROY BACA,

                                 Defendant-Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                  Honorable Percy Anderson, District Judge Presiding

                            APPELLANT’S REPLY BRIEF



                                         BENJAMIN L. COLEMAN
                                         COLEMAN & BALOGH LLP
                                         1350 Columbia Street, Suite 600
                                         San Diego, California 92101
                                         Telephone: (619) 794-0420

                                         Attorneys for Appellant Leroy Baca
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                25 Page
                                                                   of 33 31
                                                                          Page
                                                                            of 69
                                                                                ID #:14527




  the jury in Mr. Baca’s case returned a guilty verdict immediately after hearing the

  readback of Rhambo’s testimony. The combination of these factors demonstrates

  prejudice under any standard. In sum, this Court should reject the government’s

  claim of harmless error after it fought so hard to exclude the evidence. Leal-Del

  Carmen, 697 F.3d at 973-74 (“The Assistant United States Attorney must have

  believed the [statements erroneously excluded based on hearsay] made a

  difference, else he wouldn’t have worked so hard to keep the jurors from hearing

  them.”).

  III. The district court erroneously empaneled an anonymous jury under
  United States v. Sanchez, 74 F.3d 562 (5th Cir. 1996) and United States v.
  Wecht, 537 F.3d 222 (3d Cir. 2008), requiring reversal of all counts of
  conviction.

               The government erroneously asserts that the district court issued

  written findings supporting its decision to use an anonymous jury before the

  second trial. GAB 60. The district court did not issue written findings until

  March 26, 2017, after the second trial had concluded. ER 1-2; CR 350. The

  written findings were not simply post-hoc, they were flawed.

               The government concedes that Mr. Baca’s claim was generally

  preserved (with one exception discussed later) and urges abuse of discretion

  review. GAB 61. The government, however, does not address Hinkson, which


                                           16
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                26 Page
                                                                   of 33 32
                                                                          Page
                                                                            of 69
                                                                                ID #:14528




  explained that a mixed question of law and fact requiring “judgment about the

  values that animate legal principles” favors independent review, and such a

  description fits the anonymous jury inquiry, particularly because it “implicate[s]

  constitutional rights.” Hinkson, 585 F.3d at 1260.

               Even under traditional abuse of discretion review, reversal is

  required. The government attempts to shift the standard to clear error and asserts

  Mr. Baca has not argued that the district court clearly erred. GAB 63. However,

  Mr. Baca has contended that the district court made both legal errors at the first de

  novo prong of the abuse of discretion test, Hinkson, 585 F.3d at 1261-62, and

  illogical and unsupported inferences at the second prong of the test. Id. at 1263.

  The government also ignores Mr. Baca’s citation to Taylor v. Maddox, 366 F.3d

  992, 1001 (9th Cir. 2004), which explains that supposed fact-finding can amount to

  clear error if it is infected with legal mistakes, particularly when the lower court

  makes purported findings without conducting an evidentiary hearing, as was the

  case here.

               On the merits, the government fails to offer a developed response to

  Mr. Baca’s contention that the district court should have at least disclosed the

  jurors’ identities to the attorneys so they could perform jury selection. See United

  States v. Barragan, 871 F.3d 689, 712 (9th Cir. 2017) (using anonymous jury in

                                            17
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                27 Page
                                                                   of 33 33
                                                                          Page
                                                                            of 69
                                                                                ID #:14529




  Mexican Mafia case but disclosing jurors’ identities to the attorneys “in advance

  to do background checks, without divulging those names to their clients”).7 For

  this reason alone, there was error, as there could be no possible fear of juror

  intimidation by the attorneys. The government argues that anonymous juries

  safeguard jurors from investigation, GAB 66-67, but, even in the most dangerous

  cases, Congress has respected a defendant’s right to investigate prospective jurors.

  See 18 U.S.C. § 3432 (requiring names and addresses of veniremen to be provided

  at least three days before the commencement of a capital trial). The government

  does not explain why shielding jurors from investigation “in the internet age . . . is

  precisely the point.” GAB 66. The alleged privacy right of a juror to prohibit a

  defendant and even his attorney from viewing information on the internet that the

  entire world can see does not outweigh long-established jury-trial rights in this

  context.8


         7
              The government relies on United States v. Brown, 303 F.3d 582, 602
    th
  (5 Cir. 2002), but the district court in that case allowed “extensive voir dire” and
  used “an exhaustive 42-page juror questionnaire.” Here, the district court did not
  allow extensive, if any, attorney-conducted voir dire, and it appears that the only
  questionnaire was a standard one limited to hardship excuses. RT 5 (Feb. 22,
  2017, Volume 1).
         8
                Speaking of the internet, the government does not logically explain
  why using an anonymous jury would “ensure that the jurors were not exposed to
  the litigation history of the case.” GAB 63. A juror, whether named or
  anonymous, could find out about the litigation history with a few taps of his

                                            18
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                28 Page
                                                                   of 33 34
                                                                          Page
                                                                            of 69
                                                                                ID #:14530




               The government repeats the district court’s rationale that Mr. Baca

  was charged with an “organized criminal conspiracy,” GAB 64, but never directly

  responds to his argument that this was “legal” error because the relevant factor is

  whether the defendant was involved with “organized crime,” a term covering

  violent gangs like the Mexican Mafia. United States v. Shryock, 342 F.3d 948,

  971-72 (9th Cir. 2003). Even if “organized crime” means any conspiracy,

  “‘something more’ than the organized-crime label is required in order to justify

  juror anonymity.” United States v. Mansoori, 304 F.3d 635, 651 (7th Cir. 2002).

               In Mansoori, the Seventh Circuit held that the district court abused its

  discretion in empaneling an anonymous jury in a drug case even though it

  involved “a large-scale, gang-related operation with ready access to firearms . . . .”

  Id. at 651. The Seventh Circuit explained: “True, the defendants may have had

  the ability to intimidate jurors through associates who were not incarcerated, but

  that is true of many defendants. What demonstrates the need for jury protection is

  not simply the means of intimidation, but some evidence indicating that

  intimidation is likely. No such evidence is presented here. Nor is there evidence

  that the defendants had engaged in a pattern of violence unusual enough to cause



  phone. The only thing that anonymity does is frustrate efforts to investigate such
  juror taint. United States v. Wecht, 537 F.3d 222, 241-42 (3d Cir. 2008).

                                           19
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                29 Page
                                                                   of 33 35
                                                                          Page
                                                                            of 69
                                                                                ID #:14531




  jurors to fear for their safety.” Id. (emphasis added) (citations omitted). The

  government has not identified any violence, let alone a pattern of unusual

  violence, and does not even mention a single fact since the time of the mere one-

  month period of activity way back in 2011 that could possibly demonstrate the

  likelihood of juror intimidation.9

               The government argues it was reasonable to infer that Mr. Baca,

  although retired for three years, maintained connections to officers who could

  access jurors’ private information. GAB 63. The government has still failed to

  explain what “private information” could be accessed by officers that could not be

  accessed by any private investigator. Straining reason, the government claims

  officers could “track” jurors with GPS monitoring, but it does not explain what

  possible benefit Mr. Baca could have obtained by such efforts, nor has it identified

  a single officer who would have been willing to do so. GAB 64.

               The government can only speculate about imaginary officers, not

  coconspirators, because the latter were in custody or had been offered substantial


        9
               In addition to ignoring the dated nature of the allegations and the
  responsiveness to the federal investigation in the ensuing years, the government
  spins various facts without providing the context. For example, the government
  mentions that Mr. Baca told the FBI to prepare to “gun up” for battle, GAB 65, but
  omits that, despite this mere hyperbole, all parties left the meeting shaking hands
  and looking forward to future cooperation. RT 2189.

                                           20
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                30 Page
                                                                   of 33 36
                                                                          Page
                                                                            of 69
                                                                                ID #:14532




  benefits to testify for the government. Putting aside the speculative nature of these

  imaginary officers, the government merely argues it was reasonable to infer that

  Mr. Baca still had connections to them and they had the ability to investigate

  jurors, but it does not logically establish or even argue the needed connection

  between these two purported facts – whether officers were likely to do so.

  Mansoori, 304 F.3d at 651; United States v. Sanchez, 74 F.3d 562, 565 (5th Cir.

  1996). In any event, the relevant factor considers whether these imaginary officers

  were likely “to harm jurors[,]” Shryock, 342 F.3d at 971, not investigate them, and

  the government does not even make such an argument. There was not a hint of

  juror intimidation in prior related trials without anonymous juries.

               The government maintains that jurors in the prior trials expressed

  “privacy and safety fears” and disputes a mere two had done so. GAB 64 and

  n.11. The district court specifically stated “two separate jurors[,]” ER 334, and the

  problem is that it did not provide specifics about these jurors and what they

  exactly said, making it impossible for this Court to credit this rationale on this

  record. Wecht, 537 F.3d at 240. Perhaps these jurors wanted to get out of jury

  duty, or had some beef with law enforcement, or simply raised a tentative concern

  that was easily allayed with a response from the judge. And even if two (or three

  or four) out of hundreds of potential jurors expressed a concern, that is not cause

                                            21
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                31 Page
                                                                   of 33 37
                                                                          Page
                                                                            of 69
                                                                                ID #:14533




  for an anonymous jury. In virtually every trial, a handful of potential jurors may

  fear being contacted by a party, or his or her associates. Id. at 241.

               The government doubles-down on the district court’s rationale that

  Mr. Baca was facing lengthy incarceration, GAB 65, which was an erroneous legal

  interpretation of this factor. Shryock, 342 F.3d at 971-72. The lower-level

  felonies in this case, with a relatively average if not light guidelines range, are not

  the type of penalties that would justify an anonymous jury, as they are “hardly

  unusual” and would mean that this factor weighs in favor of an anonymous jury in

  virtually every case. Mansoori, 304 F.3d at 651. Ironically, the government touts

  the “aggregate statutory maximum sentence” of 20 years, GAB 65, which is hardly

  unusual for a federal case, but later argues that it is “misleading” to combine

  statutory maximum penalties because there is no “realistic possibility” a defendant

  would receive such an aggregate sentence. GAB 86, 88.

               As for the “media attention” given to the case, GAB 66, the

  government has no real response to Wecht, 537 F.3d at 240 and n.34, which

  rejected a similar “conclusory and generic” reliance on publicity. “The

  participation of jurors ‘in publicized trials may sometimes force them into the

  limelight against their wishes,’ but ‘[courts] cannot accept the mere generalized

  privacy concerns of jurors’ as a sufficient reason to conceal their identities in

                                            22
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                32 Page
                                                                   of 33 38
                                                                          Page
                                                                            of 69
                                                                                ID #:14534




  every high-profile case.” Id. (citation omitted). The government attempts to limit

  Wecht as purely a First Amendment case and claims Mr. Baca has no such right,

  GAB 67-68, but First Amendment and Sixth Amendment protections are

  coextensive in this context. See Presley v. Georgia, 558 U.S. 209, 212-13 (2010)

  (public trial right during jury voir dire).10

                Finally, this Court should reject the government’s harmless-error

  contention. The government asserts that “no case” holds the error is structural, but

  it cites “no case” that explicitly addresses the issue. GAB 69. The government

  has no response to Mr. Baca’s contention that this error is akin to public trial and

  jury selection errors that are deemed structural or are otherwise not amenable to

  harmless error analysis. In any event, the error was not harmless. The district

  court’s instructions, GAB 69-70, did not address Mr. Baca’s ability to select a jury

  or restore his right to a personalized verdict by “known fellow citizens.” Sanchez,

  74 F.3d at 565. The government claims it presented “substantial evidence” of

        10
                The government simultaneously contends that First Amendment
  issues should be reviewed for plain error. GAB 68 n.13. However, “it is claims
  that are deemed waived or forfeited, not arguments.” Pallares-Galan, 359 F.3d at
  1095; see United States v. Guzman-Padilla, 573 F.3d 865, 877 n.1 (9th Cir. 2009).
  Mr. Baca’s reliance on Wecht is simply further argument in support of his
  consistent claim that it was error to use an anonymous jury. Consideration of the
  First Amendment interests is a legal question, and given Mr. Baca’s objections in
  the district court, the government will not suffer prejudice if this Court considers
  those interests when deciding this claim. See Flores-Montano, 424 F.3d at 1047.

                                              23
Case 2:16-cr-00066-PA
          Case: 17-50192,
                       Document
                          05/07/2018,
                                 492-3ID: Filed
                                          10864621,
                                                02/05/20
                                                      DktEntry:
                                                          Page64,
                                                                33 Page
                                                                   of 33 39
                                                                          Page
                                                                            of 69
                                                                                ID #:14535




  guilt, GAB 69, but Mr. Baca was nearly acquitted at the first trial and the jury

  engaged in extensive deliberations at the second trial. United States v. Velarde-

  Gomez, 269 F.3d 1023, 1036 (9th Cir. 2001) (en banc). The government argues

  that the near acquittal actually demonstrates the error was harmless. GAB 70. The

  fact that the government’s case was so weak that Mr. Baca was almost able to

  overcome an anonymous jury and win the first trial does not support the

  government’s claim of harmless error. See United States v. Kallin, 50 F.3d 689,

  695 (9th Cir. 1995).

  IV. Under this Court’s common law and supervisory powers, the district
  court erred by refusing Mr. Baca’s request for an Allen charge and declaring
  a mistrial at the first trial, thereby requiring dismissal of Counts 1-2;
  alternatively, retrial on Counts 1-2 violated the Double Jeopardy Clause.

               The government begins with double jeopardy rather than supervisory

  powers. This Court, however, should “avoid constitutional questions when an

  alternative basis for disposing of the case presents itself.” United States v.

  Sandoval-Lopez, 122 F.3d 797, 802 n.9 (9th Cir. 1997) (avoiding double jeopardy

  question by granting relief on alternative basis). Thus, this Court should start with

  supervisory powers before proceeding to double jeopardy.

               The government does not dispute that a district court’s rulings

  regarding jury instructions need not rise to a constitutional violation to establish


                                            24
